Appeal by the defendant from a judgment of the County Court, Suffolk County (Farneti, J.), rendered March 28, 2002, convicting her of assault in the first degree, upon her plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
By knowingly, voluntarily, and intelligently waiving her right to appeal, the defendant waived review of her present contention that the County Court improvidently exercised its discretion in denying her youthful offender status (see People v *630Muhammad, 3 AD3d 585 [2004]; People v Hubbard, 288 AD2d 490 [2001]).
The defendant’s contention that her plea was not knowingly, voluntarily, and intelligently made because she was not informed that she would be subject to a mandatory period of post-release supervision is unpreserved for appellate review. The defendant did not move to withdraw her plea of guilty on this ground or vacate the judgment of conviction in the County Court (see People v Concepcion, 2 AD3d 873 [2003]; People v Chapman, 2 AD3d 647 [2003], lv denied 1 NY3d 596 [2004]; People v Mapp, 308 AD2d 462 [2003], lv denied 1 NY3d 575 [2003]) and we decline to review it in the exercise of our interest of justice jurisdiction. Krausman, J.P., Luciano, Adams and Cozier, JJ., concur.